Citation Nr: 1713030	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  06-24 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to chemical toxins and/or herbicides.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to chemical toxins and/or herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2007, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In February 2008, March 2010, July 2011, and March 2015, this matter was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board is aware that this matter was remanded four times before (and regrets the delay in final adjudication inherent with yet another remand).  However, there has not been substantial compliance with previous remand directives, and corrective action remains necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In responses to the previous remands the AOJ has focused on the Veteran's allegations of exposure in service to Agent Orange (noting that the Department of Defense (DOD) has indicated that the Veteran's exposure to Agent Orange/tactical herbicides could not be confirmed) and to mustard gas/Lewisite (indicating that a formal finding regarding exposure was not required as M21-1 makes no mention of such finding).  In that regard the Board observes that proper adjudication of any claim of service connection requires findings whether the Veteran has the claimed disability; whether there was a related disease or injury in service (i.e., where the allegation is that the injury occurred from an environmental exposure, whether the alleged exposure took place); and whether or not there is competent evidence of a nexus between the disability and the injury (environmental exposure).   (For if there is no legal presumption of service connection for the specific disability based on the alleged exposure, a veteran may nonetheless establish service connection by competent affirmative evidence of a nexus.)

The record shows that the Veteran attended the U.S. Army Chemical School at Fort McClellan and that his MOS was "smoke generator specialist."  By their very nature, his training and MOS suggest exposure to chemicals (type unknown) and to smoke and its source (an agent or material from which the smoke is generated).  In addition to the allegations of exposures to Agent Orange and mustard gas, the Veteran asserts the disabilities at issue resulted from exposure to other toxic chemicals through his duties as a smoke generator.  Given the MOS, proper development of his claim requires a finding regarding (1) the nature of the duties of a "smoke generator operator" and (2) the nature of the chemicals (if any) to which the Veteran would have potentially been exposed while carrying out those duties. (3) Possibly, if exposure to any specific chemical is confirmed, development of medical evidence to ascertain whether the claimed disabilities may be related to such exposure.  The record contains no information that responds directly to these questions.  Such information was previously sought; it is critical to addressing the Veteran's contentions and theory of entitlement.  (The Board notes that the record includes a VA acknowledgment of receipt of a preliminary response from DOD indicating that the Veteran's records were reviewed, and that documentation did not support service connection, and that a formal response would follow.  That response is conclusory, and does not provide the information sought above; the formal response is not in the record.)  The record contains an email exchange from a VA "ChemBio Manager" dated September 20, 2016 that states that "DOD is unable to ascertain any exposure based on the information provided."  The record also contains a VA Memo by an unknown author received on June 14, 2016, which concludes that "no further development is necessary for mustard gas exposure."  

Accordingly, the case is REMANDED for the following:
1.  The AOJ should arrange for exhaustive development to ascertain (1) the duties of a "smoke generator operator" and (2) whether the Veteran was exposed to mustard gas or any other toxic chemicals during service, especially while attending the U.S. Army Chemical School or in the course of his duties as a smoke generator operator at Fort McClellan.  [Duties and any related exposures associated with an Army MOS should be listed in (current or historical) Army documents.  Descriptions of Army Chemical School courses may contain information regarding the nature of the chemicals to which there may have been exposure.]  If further information from the Veteran is needed for this development, he should be asked to provide it, and afforded opportunity to respond.  If the information sought is unavailable (e.g. because lost or destroyed, it should be so noted for the record).

Thereafter, the AOJ (as part of the adjudicatory process) should make findings for the record regarding whether the Veteran was exposed to mustard gas or any other toxic chemical during his service at Fort McClellan and Fort Drum.  If exposure is found, the nature of the chemicals and extent of exposure should be noted for the record.  If exposure to mustard gas and toxic chemicals is not found, the facts on which that determination is made should be noted.  If a response to a question is not possible, the AOJ should describe the scope of the search, and explain why that is so, i.e., what information needed for further development is lacking, 

2.  If it is confirmed that the Veteran was/may have been exposed to a toxic chemical/mustard gas in service, the AOJ should arrange for his record to be forwarded to an appropriate physician for review and an advisory medical opinion as to whether the claimed diabetes mellitus and/or hypertension are indeed related to such exposure(s).  If not, the consulting provider should identify the etiology for the disabilities considered more likely.  The consulting physician must explain the rationale for the opinion, citing to supporting factual data and/or medical literature, as deemed appropriate. If the etiology of either disability cannot be determined without resort to mere speculation, the examiner should indicate why that is so (e.g., medical knowledge in the matter is not adequately developed, facts necessary for the determination are unavailable, etc.)

3.  The AOJ should then review the record, and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

